Citation Nr: 1605293	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-36 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to automotive assistance and adaptive equipment, or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from January 1976 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDING OF FACT

The Veteran is not in receipt of service-connected compensation benefits for visual or upper extremity impairment, and she has not demonstrated loss of use of either of her feet.  


CONCLUSION OF LAW

The criteria for entitlement to automotive and adaptive equipment, or adaptive equipment only, have not been met.    38 U.S.C.A. §§ 3901, 3902, 5103A (West 2014); 38 C.F.R. §§ 3.808, 17.156, 17.157, 17.158 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In several letters of record, the Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a letter dated in April 2009, the Veteran was specifically informed as to what is required to substantiate a claim for an automobile assistance and/or adaptive equipment.  

It is pertinent to note that the Veteran is represented by the Veterans of Foreign Wars (VFW) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate her claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which, when taken together, fully addressed the Veteran's allegations and symptoms, and they are adequate to address the issue on appeal.  As such, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2015).

Legal Criteria and Analysis

The Veteran contends that she is entitled to a certificate of eligibility from VA so as to qualify for special automotive assistance or adaptive equipment only.  That is, she believes that special equipment for her automobile, or a special automobile, should be provided by VA on account of her service-connected disabilities.  

The record establishes that service connection is in effect for degenerative arthritis of the right ankle at a 20 percent evaluation, for post-surgical residuals of the left ankle at a 10 percent evaluation, for hearing loss of the right ear, residual scars of the forearm, and verruca vulgaris of the right little finger, all at noncompensable evaluations.  Service connection has not been awarded, and there is no pending claim or other contentions furthered, with respect to upper extremity or visual impairments.  

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b). 

The applicable regulation defines a Veteran as being eligible if entitled to compensation for disability resulting in loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, and permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)(2)(3).  "Loss of vision" for regulatory purposes is described as central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye. 38 C.F.R. § 3.808(b)(3).  For the purposes of adaptive equipment only, ankylosis of one or both knees or one or both hips is required.  38 C.F.R. § 3.808(b)(3).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance." 38 C.F.R. § 3.350(a)(2)(i). 

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis; for example.  38 C.F.R. § 3.350(a)(2)(i). 

38 C.F.R. § 3.350(a)(2)(i) provides examples of loss of use as follows: extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more.  While not an exhaustive description, these examples are the type of injury/disease residual which will constitute loss of use of the hand or foot involved for the purposes of entitlement to adaptive automotive equipment.  38 C.F.R. § 3.350(a)(2)(i)(a).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot in this regard.  38 C.F.R. § 3.350(a)(2)(i)(b). 

Loss of use of both buttocks shall be deemed to exist when there is severe damage by disease or injury to muscle group XVII, bilateral, (diagnostic code 5317) and additional disability making it impossible for the disabled person, without assistance, to rise from a seated position and from a stooped position (fingers to toes position) and to maintain postural stability (the pelvis upon head of femur).  The assistance may be done by the person's own hands or arms, and, in the matter of postural stability, by a special appliance.  38 C.F.R. § 3.350(a)(3).

The Veteran, as noted, is not in receipt of service-connected compensation benefits for visual or upper extremity disabilities, and thus, she may only qualify for the benefits sought by displaying a loss of use of one or both feet.  The evidence, simply, does not demonstrate that such disability exists.  

Indeed, the Veteran has been examined by VA on numerous occasions from 2009 to 2015.  She has never alleged a loss of use of her ankles and feet at any time since the filing of her claim.  Specifically, in her initial claim for automotive equipment, she expressed that she must wear braces on her ankles and that it makes driving difficult.  She is able to walk with crutches and, although she utilizes a scooter while venturing outside, she has not lost the ability to walk or to manipulate the pedals of a car.  

In the most recent assessment of record, the Veteran was seen by a VA orthopedic examiner in December 2015.  Here, the Veteran reported gradually increased pain and decreased range of motion in one ankle since being examined in 2010.  She reported standing for less than five minutes at a time and stated that she could walk up to 200 yards in distance.  Orthotic braces, bilateral forearm crutches, and a scooter were used to help her mobility.  Abnormal range of motion and pain was present in the ankles bilaterally. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (emphasis added).

With respect to the assertions regarding the severity of the Veteran's ankles forwarded in 2015, there is reason to suspect that she has not been fully credible in reporting symptomatology throughout the course of the appeal.  Indeed, the examiner noted that her reports of pain and tenderness were "in excess of expected" for the condition.  Further, unbeknownst to the Veteran, the examiner viewed her exiting the clinic subsequent to conducting the examination.  Here, the Veteran was observed to "independently hoist load her scooter, lean forward and to the sides to secure it in place" and get "into her truck and drive away."  While the Veteran had a fairly slow and stiff gait with a fairly wide stance, she needed "minimal assist of bilateral forearm crutches."  

From the filing of the claim forward, it is clear that the Veteran has consistently reported pain and loss of motion in her ankles.  It has even been reported that it would be difficult for the Veteran to work due to limitations with standing and walking.  Having said that, however, the evidence does not indicate loss of use of either foot.  There is no evidence of ankylosis or of neurological involvement in the degenerative processes affecting her ankles.  While not in the context of an examination, she could move, albeit laboriously, with minimal assistance from her crutches.  She could turn, lift, and, most significantly, properly operate her truck without any additional equipment being necessary.  Indeed, while perhaps the Veteran was exaggerating her symptoms in the context of her most recent examination report, she has never alleged that she experiences loss of use.  Rather, she asserts needing bracing for her ankles and that driving is difficult.  Difficulty with pain is not disputed; however, it does not amount to loss of use, and by all accounts, she is able to have balance maintained and to propel herself forward to some degree.  Most significantly, she has displayed her ability to operate a motor vehicle, to include the manipulation of the foot pedals, without the need for additional equipment.  

Simply, the evidence does not show a loss of use of either foot.  Both feet function enough so as to be more of an asset than what would exist via a prosthesis affixed to an amputation stump.  As this is the case, the criteria for entitlement to automotive adaptation, or adaptive equipment only, have not been met.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).









ORDER

Entitlement to automotive assistance with adaptive equipment, or adaptive equipment only, is denied.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


